I agree with the rules of law stated in the first and third paragraphs of the syllabus, and with those portions of the body of the opinion which form the basis for those rules of law.
I cannot agree with the majority opinion in concluding that the action of the county treasurer in a former proceeding, as stated in the majority opinion, was a bar to the right of the state to assess this same omitted property for the years 1920 to 1930.
It is clear from the majority opinion that the same character of property under the same ownership for each of the years 1920 to 1932 was the subject of consideration. It is settled by the majority opinion that the property in question for each of those years was in fact and by law subject to ad valorem taxation, and was not assessed and taxed and, therefore, escaped bearing its proportion of the tax burden and that such property should have been assessed regularly each year in the orderly assessment of all taxable property. I regard it as further settled by the majority opinion that this property possessed no characteristic which would exempt it or excuse it from taxation in this state for either or any of those years. With all that I do agree, and I therefore assert that this property was in every sense "omitted property" for each of the years involved.
But the majority opinion holds, in effect, that thestate is barred from assessing this omitted taxable property, because of an action of the county treasurer in 1930, which is treated as being a final judgment which is held to be resadjudicata against the state.
In the early case of Anderson v. Ritterbusch, 22 Okla. 761,98 P. 1002, it was expressly held that: *Page 197 
"The 'taxing power,' when acting within its legitimate sphere, is one which knows no stopping place, until it has accomplished the purpose for which it exists, viz., the actual enforcement and collection from every lawful object of taxation of its proportionate share of the public burdens; and, if prevented by any obstacles, it may return again and again until, the way being clear, the tax is collected."
This principle has never been overruled or disapproved, but, upon the contrary, has been approved where it has been cited or referred to. See State v. Cushing Grocery Co., 135 Okla. 186, at page 195, 274 P. 876, at page 884, and Brown v. Board of Education, 148 Okla. 97, at page 102, 298 P. 249, at page 254. There this rule was expressly referred to by Mr. Justice Riley in his dissenting views, and while his views did not there prevail, this rule was not in any manner departed from by any expression of the majority opinion.
Then, if that rule yet prevails in any degree, how can the state ever be finally barred from taxing property except by express statutory provision? We should be reluctant to read into the law an implied power in either the county assessor or county treasurer to refuse to assess property for taxation and to thereby render a judgment sufficient to sustain a plea ofres adjudicata against the state and county. All of the power of the county assessor and county treasurer to discover and assess taxable property is purely statutory. Both the county assessor and the county treasurer have statutory authority to discover additional property and to assess the same for taxation. If either one of them fails to discover certain taxable property, or after discovering it, refuses to assess it upon some erroneous conclusion that it is not taxable, is that act the rendering of a judgment that will bar the state? The statute nowhere so provides as to either of those officers. Here the property was taxable property for each year from 1920 to 1932, inclusive. That was determined in the instant case by the trial court and here affirmed. But it is said in the majority opinion that something intervened in 1930 to bar the right of the state to assess the property from 1920 to 1930. What was it that occurred in 1930? It was a proceeding by the county treasurer under section 12346 to assess omitted property. That section does not expressly provide for a hearing, but since notice is given fixing a date when a protest to the listing may be made in writing, a hearing is implied or contemplated by the statute, as this court said in Anderson v. Ritterbusch, supra, speaking through Mr. Justice Kane. There it was also said that:
"The proceeding before the treasurer is not an action at law, nor a suit in equity, but a summary proceeding of a quasi judicial nature."
The taxpayer here would treat the county treasurer as a fully commissioned and authorized court of record. He cites authorities supporting pleas of res adjudicata based uponjudgment of courts of record, but they do not support such a plea based upon some statutory action of an administrativeofficer. The county treasurer is not authorized to render any judgment whatever, and of course there is no provision for his recording or even filing any written judgment or findings.
The statute does not authorize the taxpayer to appear before the treasurer and file written protest, but in the instant case the record does not disclose that any such protest was filed in the 1930 proceedings, and it appears conceded by the briefs that none was filed. So that the 1920 proceedings did not reach the stage of a formal hearing. There was merely informal discussion, after which the county treasurer took the action which is here relied upon as res adjudicata. That action was the preparing and signing of a written order. The treasurer himself denominated it an "order of dismissal," not a judgment. Had the proceeding reached the hearing stage, the laboring oar would have been with the tax ferret to present his discovery of omitted property. If he made no forward move to show the treasurer the facts relative thereto, then obviously the treasurer might have concluded the matter by something in the nature of a dismissal, but to be exact, his action should have been merely a then refusal to make any assessment. The only action required of the treasurer by the statute is the making of an assessment or the refusal to make one.
Here the so-called "order of dismissal" is copied in the majority opinion. There is nothing therein indicating any intention to adjudicate any issue of fact or law, nor to indicate the existence of any issue of fact. Since there was no written objections filed by the taxpayer, there could not have existed any controversy over any such issues. The so-called "dismissal" does use the words "the county treasurer finds for the defendants," but there immediately follow the words "and orders the action now pending to be stricken and the proceedings held for naught," thus clearly indicating no intention to undertake to render any judgment against *Page 198 
the state upon any possible issue. It seems to me that the taxpayer is here forced to the position of contending that the informal discussion not only tendered the issue, but also constituted the evidence on the issue and formed the basis of the adjudication of the issue. I cannot follow that contention. If we are to hold to the view that the county treasurer has the power to render a judgment against the state in the sense that it will be a final adjudication, and, in the absence of an appeal, bar the state from assessing taxable property, we surely ought to sustain such a plea only when the proof is clear, cogent, and convincing that such an adjudication was made upon an existing issue.
It is my view that the statute does not authorize the treasurer to adjudicate the taxable status of property and render any final judgment barring the right of the state to assess and tax property that is in fact taxable, and that no such legislative intent can be inferred from any statute. It is my view that before any such judgment can be rendered and operate as a bar to the state, it must be rendered by acourt of competent jurisdiction, upon an issue properly presented to such court. I think the statutory power of the county treasurer in such a proceeding as this is limited to such action as is prescribed by statute, that is, to assess omitted property, or, on the other hand, to refuse to make any such assessment. If he refuses to make any assessment, then he no more renders a judgment against the state than does the county assessor when he refuses to assess certain specific property.
But if the view is taken that a county treasurer canrender a judgment against the state, I insist that the proof here made falls far short of showing that any such judgment was here rendered.